El Jtjez Asociado Senos Feanco Soto,
emitió la opinión del tribunal.
José. A. López Yélez fné acusado de ataque para come-ter homicidio y fné convicto por un jurado y luego senten-ciado a cumplir dos años de presidio.
El apelante apunta como primer error que el veredicto es contrario a las pruebas.
El acusado en la fecha de la acusación desempeñaba el cargo de cabo de la policía insular. En este concepto y acompañado de dos policías más, se dirigió al barrio de “Ba-jura Adentro” de Manatí y en el sitio conocido por “Hoyo de' Cambóle ’ ’ sorprendió a cuatro personas que estaban operando un alambique para la fabricación de ron. Los individuos al- ver la policía se dieron inmediatamente a la fuga y el acusado mientras huían, hizo con su revólver va-rios disparos, resultando herido Damián Monserrat.
La prueba de cargo tendió a demostrar el simple hecho de que una vez que los policías llegaron al sitio de “Hoyo Cambóle” y no bien emprendió la fuga Damián Monserrat tratando de internarse en el monte, el acusado le disparó con su revólver causándole una herida de bala que penetró por la espalda, región lumbar, de abajo arriba, se alojó en la parte superior del hombro derecho de donde le fué ex-traída. Más tarde pudo comprobarse clínicamente que el perjudicado padeció de una pleuresía hemorrágica-a conse-cuencia de la herida.
La prueba de descargo por otro lado, trató de estable-cer que Monserrat al darse a la fuga con sus demás com-pañeros y siendo perseguidos lanzaron piedras a la policía a medida que se internaban en la maleza del monte y que *588al recibir una pedrada el acusado, éste disparó en dirección de donde salían las piedras sin que tuviese la intención de herir a Monserrat y sí únicamente con el fin de amedren-tarlos.
Aparte de que la prueba así contradictoria fué al jurado y éste decidió el conflicto en contra del acusado, de la misma prueba de descargo no aparece justificado que el acusado hubiera hecho uso de su revólver para detener la fuga del perjudicado y vencer su resistencia para hacer efectivo su arresto. Yéase el caso de El Pueblo v. Toro et al., 26 D.P.R. 45, y los casos en él citados.
Se trataba de un misdemeanor que cometía el perjudi-cado en presencia de la policía; y el acusado pudo proce-der a su arresto. Artículos 116 y 121 del Código Penal. En el artículo 123 del mismo cuerpo legal se dispone que si la persona huye o resiste violentamente, el oficial puede usar todos los medios necesarios para efectuar el arresto. Bajo esta bien establecida regla del derecho común, en un felony un oficial podía usar tal fuerza como fuera necesa-ria para capturar al acusado, aún teniendo que causarle la muerte mientras se daba a la fuga. Pero la regla según la jurisprudencia es otra, en un misdemeanor.
En el caso de Petrie v. Cartwright, 59 L.R.A. 721, la Corte Suprema de Kentucky, se expresa así:
“ ‘Cuando se trata de un delito menos grave, sin embargo, la regla es distinta. 'Su deber es verificar el arresto, pero a menos que el acusado ofrezca tal grado de resistencia que coloque al agente po-liciaco en peligro de su vida o de un grave daño corporal, éste no puede darle muerte. Sólo puede hacerlo, o causar grave daño corporal cuando como consecuencia de la resistencia, él queda colocado en igual peligro. Si el agente encuentra resistencia, puede oponer a ella fuerza suficiente para impedirla, al extremo de matar.’ En el caso anterior de Head v. Martin, 85 Ky. 481, 3 S. W. 622, la corte estableció la misma regla, y se dijo además: ‘La vida de un ser humano es demasiado sagrada para que pueda adoptarse una re-*589gla más severa. Los agentes de la autoridad están debidamente in-vestidos con la santidad de la ley. Ellos representan su majestad y deben ser convenientemente protegidos. Pero permitir que se arrebate la vida a una persona acusada de un simple delito menos grave cuando tal persona liuye del agente, sería no sólo una inhu-manidad sino también causa de más abusos que buenos resultados. No es-necesario que la ley quede burlada. El agente puede reunir su posse oomitatus y perseguir al ofensor.’ Está claramente esta-blecido por las autoridades' que cuando se trata sólo de un delito menos grave el agente no puede, para impedir la fuga del afensor, quitarle la vida. Head v. Martín 85 Ky. 481, 3 S. W. 622; 21 Am. & Eng. Enc. Law, 2d ed. p. 204; Thomas v. Kinkead, 55 Ark. 502, 15 L. R. A. 558, 18 S. W. 854, y la nota al caso de Hawkins v. Com. (Ky.) 61 Am. Dec. 162.”
La prueba de defensa no demuestra además que el acu-sado estuviera en peligro de perder su vida o de sufrir grave daño corporal cuando iba en persecución del perjudicado. Él no recibió lesión alguna. Él mismo declara que dirigió los disparos hacia el sitio de donde salían las piedras y esto no se concilia con la idea de que su objeto al hacer fuego era únicamente para amedrentar a los fugitivos. Esto sin duda lo tuvo en cuenta el jurado y de ahí su veredicto de culpabilidad, tomando en conjunto todas las circunstan-cias concurrentes. En la discusión de este primer error se resuelve el S' sobre la negativa de un nuevo juicio, por descansar en el mismo fundamento.
Queda por último el 2P error al instruir la corte al jurado sobre la forma en que debía considerar la prueba.
El apelante, sin embargo, no especifica la instrucción que alega haber sido errónea en ese particular. Tampoco se alega haber tomado excepción a la misma o de haber lla-mado la atención a la corte en la parte que se consideraba errónea. Las instrucciones por lo demás en su totalidad son correctas y fueron dadas de conformidad con la ley.

Por todo lo expuesto, deloe confirmarse la sentencia ape-lada.